131 U.S. 65 (1889)
SPALDING
v.
MANASSE.
SAME
v.
SAME.
SAME
v.
VANACKER.
SAME
v.
SAME.
SAME
v.
YANADA.
SAME
v.
FARWELL.
SAME
v.
COHN.
Nos. 278, 279, 280, 281, 282, 284, 285.
Supreme Court of United States.
Argued April 25, 1889.
Decided May 13, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
Mr. Assistant Attorney General Maury for plaintiff in error in each case.
Mr. Percy L. Shuman for defendants in error.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
*66 All of these cases were tried by the court without a jury, by agreement of the parties, as alleged in the record; but there is no allegation that the stipulation was in writing, as required by the statute; and, under the ruling in Bond v. Dustin, 112 U.S. 604, and Dundee Mortgage Company v. Hughes, 124 U.S. 157, no error can be examined in the rulings of the court at the trial. We can only inquire whether the declarations were respectively sufficient to sustain the judgments. As there appears to be no error in this regard, the judgments are severally
Affirmed.